Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/21/2022 has been entered. Claims 1-8 and 14-20 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/27/2021. New grounds of rejections, necessitated by amendments, are discussed below.

Claim Objections
Claims 14-17 are objected to because of the following informalities: In claims 14-17, line 1, “clam” should read “claim”.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20030206901 A1) in view of Rezner (US 20150044176 A1). 
Regarding claim 1, Chen teaches a method for performing a test for rare cells in blood, the method  (abstract teaches detection and isolation of cancer cells) comprising: 
mixing a collected blood (paragraph [0100] teaches blood is collected) in Vacutainer tubes containing an anticoagulant (paragraph [0100]) to prepare a mixture, and 
detecting, separating, enriching, measuring, observing, recovering or culturing the rare cells from the mixture as a blood sample, (abstract teaches detection and isolation of cancer cells; paragraph [0102] teaches separating cancer cells; paragraph [0103] teaches culturing, “recovery”, and “viability” were evaluated) 
wherein the rare cells are one or more cells selected from the group consisting of tumor cells and cancer cells (abstract; “cancer cells”).
While Chen teaches cell separations methods to remove cancer cells and to enrich hematopoietic progenitor cells from blood, and enriching cancer cell populations (paragraph [0059]), Chen fails to teach mixing the collected blood with cyclic adenosine monophosphate or an analog compound thereof to prepare the mixture.
Rezner teaches methods for improving culture media (abstract) comprising mixing a collected blood (abstract and claim 267, cryopreserved blood cell product; paragraphs [0324]-[0325]) with cAMP or an analog compound thereof to prepare a mixture (claims 267, 291, and 292, “contacting the blood cell product with an agent selected from the group consisting of: a cAMP analogue or enhancer”; paragraphs [0365]-[0366] teach cAMP enhancers include cAMP, “8-bromo-cAMP”, and dibutyryl cAMP), and detecting, separating, enriching, measuring, observing, recovering or culturing rare cells from the mixture as a blood sample (abstract teaches the invention relates to methods of culturing, processing, modulating, and expanding blood cell products for hematopoietic transplantation; paragraphs [0176]-[0186] teach culturing of the blood cell product; paragraph [0431], “observable difference” implies observing; paragraph [0344] teaches determining gene expression). Rezner teaches that the improved cell culture media improves cell viability and reduces cell lysis of various cell types during cell processing and stabilizes membranes of apoptosing cells (paragraph [0256]). Rezner teaches the improved cell culture media allows for modulation and enhancement of hematopoietic cells and blood cell products (paragraphs [0260], [0319]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Rezner to provide mixing the collected blood with cyclic adenosine monophosphate or an analog compound thereof to prepare the mixture. Doing so would have a reasonable expectation of successfully improving stabilization of blood cell products of the collected blood, as taught by Rezner. Furthermore, doing so would improve cell viability, modulation, and enhancement of cells of the collected blood sample as taught by Rezner.
Regarding claim 2, Chen in view of Rezner fails to teach wherein the analog compound of cAMP is selected from the group consisting of cyclic guanosine monophosphate (cGMP), 8-bromo-cAMP sodium salt, 6-monobutyryl cAMP, dibutyryl cAMP sodium salt, 8-(4-chlorophenylthio)-cAMP sodium salt, 8-(4-chlorophenylthio)-2'-O-methyl cAMP sodium salt, 2-chloro-8 methylamino cAMP, N-[6-(N- methylanthraniloylamino)hexyl]-cAMP, 8-(6-aminohexyl)amino-cAMP; 8-bromo-cGMP, dibutyryl- cGMP and 8-(4-chlorophenylthio)-guanosine 3',5'-cyclic monophosphate sodium salt.
Rezner teaches mixing a collected blood (abstract and claim 267, cryopreserved blood cell product; paragraphs [0324]-[0325]) with cAMP or an analog compound thereof to prepare a mixture, such as 8-bromo-cAMP and dibutyryl cAMP (claims 267, 291, and 292, “contacting the blood cell product with an agent selected from the group consisting of: a cAMP analogue or enhancer”; paragraphs [0365]-[0366] teach cAMP enhancers include cAMP, “8-bromo-cAMP”, and dibutyryl cAMP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Rezner to further incorporate the teachings of Rezner to provide wherein the analog compound of cAMP is selected from the group consisting of 8-bromo-cAMP sodium salt and dibutyryl cAMP sodium salt. Doing so would utilize known cAMP analogs as taught by Rezner, which would have a reasonable expectation of successfully improving stabilization of blood cell products of the collected blood, as taught by Rezner.
Regarding claim 3, Chen further teaches the method further comprising mixing the collected blood with an anticoagulant agent (paragraph [0100], “Lithium Heparin as anticoagulant”; paragraph [0050] teaches whole blood is treated with anticoagulants such as ETDA or citrate dextrose).
Regarding claim 6, Chen in view of Rezner fails to teach the method further comprising mixing the collected blood with one or more selected from the group consisting of glucose, granulocyte elastase inhibitors, and antioxidant agents or compositions comprising one or more selected from the group consisting of glucose, granulocyte elastase inhibitors, and antioxidant agents.
Rezner teaches an embodiment wherein the cell culture medium or compositions comprises dextrans (paragraph [0300]) or antioxidants (paragraph [0314]). Rezner teaches that the art is in need of efficient cell culture media for processing, maintaining, manipulating, and expanding populations of cells for research and therapeutic purposes (paragraph [0006]). Rezner teaches that the improved cell culture media improves cell viability and reduces cell lysis of various cell types during cell processing and stabilizes membranes of apoptosing cells (paragraph [0256]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Rezner to further incorporate the teachings of Rezner to provide the method further comprising mixing the collected blood with one or more selected from the group consisting of glucose, granulocyte elastase inhibitors, and antioxidant agents or compositions comprising one or more selected from the group consisting of glucose, granulocyte elastase inhibitors, and antioxidant agents (i.e. glucose and/or antioxidant agents). Doing so would have a reasonable expectation of successfully improving stabilization of blood cell products of the collected blood, as taught by Rezner. Furthermore, it would have been obvious to choose glucose or antioxidant agents from a finite number of identified, predictable culture media supplements, i.e. it would have been obvious to try the glucose or antioxidant agents as taught by Rezner to optimize and improve the stabilization of blood cell products of the collected blood.
Regarding claim 7, Chen further teaches wherein the collected blood after the mixing is stored at a temperature of 10°C or less (paragraph [0100], teaches storing at 4°C).
Regarding claim 8, Chen further teaches wherein the collected blood after the mixing is stored for at least 4 hours (paragraph [0100] teaches the samples are used within 24 hours).
Regarding claim 14, Chen further teaches wherein the anticoagulant agent is heparin, warfarin or a chelating agent (paragraph [0100], “Lithium Heparin as anticoagulant”; paragraph [0050] teaches whole blood is treated with anticoagulants such as ETDA or citrate dextrose).
Regarding claim 15, Chen further teaches wherein the chelating agent is citric acid or ethylenediaminetetraacetic acid (EDTA) (paragraph [0050] teaches whole blood is treated with anticoagulants such as ETDA or citrate dextrose).
Regarding claim 16, Chen further teaches wherein the chelating agent is citric acid (paragraph [0050] teaches whole blood is treated with anticoagulants such as citrate dextrose, i.e. citric acid).
Regarding claim 17, Chen in view of Rezner fails to teach wherein the analog compound of cAMP is dibutyryl cAMP sodium salt.
Rezner teaches mixing a collected blood (abstract and claim 267, cryopreserved blood cell product; paragraphs [0324]-[0325]) with cAMP or an analog compound thereof to prepare a mixture, such as 8-bromo-cAMP and dibutyryl cAMP (claims 267, 291, and 292, “contacting the blood cell product with an agent selected from the group consisting of: a cAMP analogue or enhancer”; paragraphs [0365]-[0366] teach cAMP enhancers include cAMP, “8-bromo-cAMP”, and dibutyryl cAMP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Rezner to further incorporate the teachings of Rezner to provide wherein the analog compound of cAMP is dibutyryl cAMP sodium salt. Doing so would utilize known cAMP analogs as taught by Rezner, which would have a reasonable expectation of successfully improving stabilization of blood cell products of the collected blood, as taught by Rezner. Furthermore, it would have been obvious to choose dibutyryl cAMP sodium salt from a finite number of identified, predictable cAMP analogs, i.e. it would have been obvious to try the specific cAMP analog as taught by Rezner to optimize and improve the stabilization of blood cell products of the collected blood.
Regarding claim 18, Chen further teaches wherein the collected blood after the mixing is stored at a temperature of 2°C to 8°C (paragraph [0100], teaches storing at 4°C).
Regarding claim 19, Chen further teaches wherein the collected blood after the mixing is stored for at least 12 hours (paragraph [0100] teaches the samples are used within 24 hours).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Rezner as applied to claim 1 above, and further in view of Ankenbauer et al. (US 20160324144 A1, hereinafter “Ankenbauer”).
Regarding claim 4, Chen in view of Rezner fails to teach the method further comprising mixing the collected blood with an agent that promotes introduction of the cAMP or analog compound thereof into a cell.
Ankenbauer teaches stabilizing cells in a whole blood sample by additives added to blood (abstract) wherein the additives comprises an anticoagulant, phosphate salt, sugar, adenine, and antioxidant (paragraph [0042]). Ankenbauer teaches the antioxidants used are advantageously water soluble using a helper substance including a surfactant, detergent or an emulsifier (paragraph [0037]). 
Since Ankenbauer teaches mixing blood with compositions, similar to Chen in view of Rezner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Rezner to incorporate the teachings of Ankenbauer to provide the method further comprising mixing the collected blood with an agent that promotes introduction of the cAMP or analog compound thereof into a cell. The combination of the prior art elements of a surfactant would have yielded the predictable results of improving the solubility of the Chen in view of Rezner’s mixture wherein the surfactant would promote introduction cAMP or analog compounds thereof because the surfactant would disrupt the cell membrane. Furthermore, it would have been obvious to choose a surfactant from a finite number of identified, predictable elements for stabilizing blood, i.e. it would have been obvious to try mixing the collected blood with a surfactant to optimize the stability of fragile components in Chen in view of Rezner’s mixture.
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Rezner as applied to claim 1 above, and further in view of Deng et al. (US 20110027771 A1).
Regarding claim 5, while Rezner teaches that the art is in need of efficient cell culture media for processing, maintaining, manipulating, and expanding populations of cells for research and therapeutic purposes (paragraph [0006]), Chen in view of Rezner fails to teach the method further comprising mixing the collected blood with a cyclooxygenase (COX) inhibitor.
Deng teaches stabilization compositions for fragile cells (abstract) and the need for compositions that stabilize fragile (abstract). Deng teaches mixing the collected blood (paragraph [0055]) with a cyclooxygenase (COX) inhibitor (paragraphs [0070] and [0076] teaches the stabilization composition, which is mixed with blood, comprises at least three antiplatelet drugs, wherein antiplatelet drugs include cyclooxygenase inhibitors). Deng teaches that maintaining the integrity of a rare cell through one or more enrichment steps and/or over extended periods of time can play a role in the ability to analyze the cells and perform diagnostic tests (paragraph [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Rezner to incorporate the teachings of Deng to provide comprising mixing the collected blood with a cyclooxygenase (COX) inhibitor. Doing so would improve analysis of the collected blood by maintaining integrity of components in the blood, as taught by Deng.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Rezner as applied to claim 1 above, and further in view of Apostolou et al. (Apostolou et al., “Evaluation of a simple method for storage of blood samples that enables isolation of circulating tumor cells 96 h after sample collection”, J Biol Res, 2017, 24:11).
Regarding claim 20, Chen in view of Rezner fail to teach wherein the collected blood after the mixing is stored from 1 to 7 days.
Apostolou teaches a method for performing a test for rare cells in blood, such as tumor cells (abstract), comprising mixing collected blood with EDTA (page 8, right column, section “Sample collection”), wherein the collected blood after the mixing is stored from 1 to 7 days (abstract, “results” teaches that the blood samples were analyzed after 24, 48, 72, and 96 hours). Apostolou teaches the experiments were conducted to determine the stability of gene and protein expression in the tumor cells over a period of 96 hours (abstract, “background”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to provide wherein the collected blood after the mixing is stored from 1 to 7 days. Doing so would utilize known storage times of blood samples, which would have a reasonable expectation of successfully maintaining the stability of cells in the blood prior to analysis, as taught by Apostolou. Furthermore, one of ordinary skill in the art would be motivated to conduct experiments to determine the stability of gene and protein expression in the rare cells over a period of time, as taught by Apostolou, in order to improve understanding of the effect of storage conditions on the samples.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 04/21/2022, with respect to the rejections of claims 1, 2, and 6 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Chen (US 20030206901 A1) in view of Rezner (US 20150044176 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798    

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798